DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/127181 filed on October 14, 2022.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 
	On Pg. 14-15 of remarks in regards to 35 U.S.C. 101 rejection, relating to claim 1, Applicant argues the amended claims.

	Examiner replies that in light of the amendment the 35 U.S.C. 101 rejection is removed.

	On Pg. 15-17 of remarks in regards to 35 U.S.C. 103 rejection, relating to claim 1, Applicant argues the 35 U.S.C. 103 rejection.

	Examiner replies that a new reference is presented below to teach the amended limitations. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4, 7-14 and 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornstein et al. U.S. Patent No. 6,424,362 (herein as ‘Bornstein’) and further in view of Zelenkov U.S. Patent Application Publication No. 2017/0228369 (herein as ‘Zelenkov’) and Gehrmann et al. U.S. Patent Application Publication No. 2021/0192126 (herein as ‘Gehrmann’).

As to claim 1 Bornstein teaches a method for facilitating summarization of a document, the method comprising: receiving, using a communication device, the document from at least one user device (Col. 7 Lines 14-20 Bornstein discloses receiving a document to be summarized);
analyzing, using a processing device, the document (Col. 7 Lines 15-16 Bornstein discloses determining the sentence breaks in the document);
Bornstein does not teach but Zelenkov teaches wherein the analyzing comprises: 
extracting, using the processing device, data from the document (Par. 0107 Zelenkov discloses extracting a sentence from a document); 
indexing, using the processing device, the document with respect to other documents (Par. 0110 Zelenkov discloses indexing the sentence within a text summary);
segmenting, using the processing device, the document into a plurality of meaningful units based on the analyzing of the document (Par. 0038 Zelenkov discloses parsing the document into one or more concepts);
determining, using the processing device, an importance of each meaningful unit of the plurality of meaningful units to render meaning to the document based on the analyzing of the plurality of meaningful units (Par. 0038 Zelenkov discloses generating a CIR value based upon the concepts. The CIR value is seen as the importance);
Bornstein teaches generating, using the processing device, an initial summary of the document based on the analyzing of the document (Fig. 5 (511) and Col. 7 Lines 33-37 Bornstein discloses the creation of a document summary based upon the sentence breaks of the document. The document summary is seen as the initial summary);
retrieving, using a storage device, a ground truth metric document associated with the document based on the indexing (Applicant Specification Pg. 32 Lines11-17 Applicant discloses ground truth metric document may be a document used as a reference against a generated summary. Col. 7 Lines Fig. 5 (505) Col. 7 Lines 22-26 and 37-40 Bornstein discloses accessing an index containing sentences from the associated document to create a ranked ordered list. The ranked ordered list ranks the sentences.  The ranked ordered list from the document is seen as the ground truth metric document.  The ranked ordered list associated with the document is seen as the ground truth metric document is associated with the document. The sentence rankings are used to determine which sentences appear in the document summary. The system uses the ranked ordered list to access the sentence rankings.  Using the ranked ordered list is seen as retrieving the ground truth metric document);
Bornstein does not teach but Zelenkov teaches wherein the ground truth metric document comprises a reference summary (Pg. 19 lines 5-9 of Applicant Specification Applicant discloses the reference summary may include one or more reference points describing one or more reference concepts and one or more reference relationships between the one or more reference concepts. Par. 0085 Zelenkov discloses parsing the document to create a set of concept phrases. The set of concept phrases associated with document are the ground truth metric document. Par. 0089 Zelenkov discloses the parsed phrases are associated with context-independent relation value. The context-independent relation values are the reference summaries);
wherein the reference summary comprises one or more reference points describing one or more reference concepts and one or more reference relationships between the one or more reference concepts (Par. 0089 Zelenkov discloses the parsed phrases are associated with context-independent relation (CIR) value. The context-independent relation values are the reference summaries. The CIR values represent a ratio of one word with a parsed phrase with another word of another parsed phrase. The CIR produces rankings between the concept phrases. The rankings is seen as the reference points.  Each phrase is a reference concept. The ratios is seen as relationships between one or more reference concepts);
wherein the storage device is an external connected database configured to store regulatory documents (Par. 0060 Zelenkov discloses a processing server to retrieve data through the communication network);
Bornstein and Zelenkov are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document summary creation of Bornstein to include the phrase to phrase relationship of Zelenkov, to allow the most informative sentences to appear on the summary. The suggestion/motivation to combine is that it would be obvious to try in order to give higher weight to content terms and as a result present more relevant sentences (Par. 0009 Zelenkov).
Bornstein in combination with Zelenkov does not teach but Gehrmann teaches analyzing, using the processing device, a correctness of the initial summary based on the ground truth metric document (Par. 0032, 0045-0048 and Par. 0089 Gehrmann discloses document tags are used to generate the summary. The summary accuracy can be improved/modified by using user models to add or remove document tags. The document is seen as the tags are seen truth metric document.  The accuracy is seen as the correctness);
modifying, using the processing device, the initial summary based on the analyzing of the correctness (Par. 0032, 0045-0048 and Par. 0089 Gehrmann discloses document tags are used to generate the summary. The summary accuracy can be improved/modified by using user models to add or remove document tags. The document is seen as the tags are seen truth metric document.  The accuracy is seen as the correctness);
Bornstein and Gehrmann are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document summary creation of Bornstein to include the phrase to phrase relationship of Gehrmann, to allow the most informative sentences to appear on the summary. The suggestion/motivation to combine is that it would be obvious to try in order to give have more accurate text segments (Par. 0002-0004 Gehrmann).
Bornstein teaches generating, using the processing device, a final summary of the document based on the modifying; and transmitting, using the communication device, the final summary to the at least one user device (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses accessing an index to select the desired number of ranked sentences  to generate the summary and transmit the summary to the user for display.  As the user changes the desired number of ranked sentences, the amount of information increases or decreases.   Generating a summary based upon the users desired number of ranked sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).

As to claim 2 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 1, 
In addition Zelenkov teaches wherein the step of analyzing the document  further comprises.
assigning, using the processing device, a rank of a plurality of ranks to the each meaningful unit of the plurality of meaningful units based on the determining of the importance (Par. 0038 Zelenkov discloses generating a rank based upon the CIR value);
comparing, using the processing device, the rank of the each meaningful unit with a predetermined rank (Par. 0038 Zelenkov discloses assigning a value based on higher ranked phrase.  The higher ranked phrase is seen as predetermined rank);
and identifying, using the processing device, one or more meaningful units of the plurality of meaningful units based on the comparing, wherein the generating of the initial summary is further based on the identifying of the one or more meaningful units (Par. 0039 Zelenkov discloses generating the summary based upon the sentences that were determined based upon rank).

As to claim 3 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 2.
In addition Bornstein teaches further comprising: transmitting, using the communication device, the plurality of meaningful units, the plurality of ranks associated with the plurality of meaningful units, and the document to one or more user devices associated with one or more users (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number);
receiving, using the communication device, first input data associated with at least one rank of the plurality of ranks from the one or more user devices (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number);
analyzing, using the processing device, the first input data; determining, using the processing device, a plurality of modified ranks for the plurality of meaningful units based on the analyzing of the first input data (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system display a different number of sentences as part of the summary);
assigning, using the processing device, the plurality of modified ranks to the plurality of meaningful units based on the determining of the plurality of modified ranks (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system display a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases);
and comparing, using the processing device, a modified rank of the each meaningful unit of the plurality of meaningful units with the predetermined rank based on the assigning of the plurality of modified ranks, wherein the identifying of the one or more meaningful units is further based on the comparing of the modified rank  (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system display a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases).

As to claim 4 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 1.
In addition Bornstein teaches further comprising: segmenting, using the processing device, the document into a plurality of meaningful units based on the analyzing of the document; transmitting, using the communication device, the plurality of meaningful units and the document to one or more user devices associated with one or more users (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number);
receiving, using the communication device, input data from the one or more user devices, wherein the input data comprises a plurality of ranks for the plurality of meaningful units (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number);
assigning, using the processing device, the plurality of ranks to the plurality of meaningful units based on the receiving of the input data (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system display a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases);
comparing, using the processing device, a rank of each meaningful unit of the plurality of meaningful units with a predetermined rank; and identifying, using the processing device, one or more meaningful units of the plurality of meaningful units based on the comparing, wherein the generating of the initial summary is further based on the identifying of the one or more meaningful units (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system display a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases).


As to claim 7 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 1.
In addition Bornstein teaches further comprising: 
identifying, using the processing device, at least one concept and at least one reference associated with the document based on the analyzing of the document (Par. 143 Zelekov discloses a topic is associated with the document);
analyzing, using the processing device, the at least one concept and the at least one reference (Par. 0107 Zelenkov discloses analyzing the phrases based upon the pre-determined number of sentences having a higher ranking based upon the value); 
and determining, using the processing device, at least one relationship between the at least one concept and the at least one reference based on the analyzing of the at least one concept and the at least one reference (Par. 0089 Zelenkov discloses the phrases are associated with context-independent relation (CIR) value. The context-independent relation values are the reference summaries. The CIR values represent a ratio of one word with a phrase with another word of another phrase.  This ration is seen as relationship between one or more concepts);
wherein the generating of the initial summary is further based on the determining of the at least one relationship, wherein the generating of the initial summary comprises creating at least one natural language sentence based on the at least one relationship between the at least one concept and the at least one reference (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses the desired number of sentences is used to generate the summary and transmit the summary to the user for display.  As the user changes the number of sentences desired, the amount of information increases or decreases.   Generating a summary based upon the users selection of desired number of sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).


As to claim 8 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 1.
In addition Zelekov teaches further comprising: identifying, using the processing device, at least one concept and at least one reference associated with the document based on the analyzing of the document (Par. 143 Zelekov discloses a topic is associated with the document);
analyzing, using the processing device, the at least one concept and the at least one reference (Par. 0107 Zelenkov discloses analyzing the phrases based upon the pre-determined number of sentences having a higher ranking based upon the value);
and determining, using the processing device, at least one relationship between the at least one concept and the at least one reference based on the analyzing of the at least one concept and the at least one reference, wherein the generating of the initial summary is further based on the determining, wherein the generating of the initial summary comprises creating at least one fact based on the at least one relationship between the at least one concept and the at least one reference, wherein the at least one fact is expressed in at least one statistical representation  (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses the desired number of sentences is used to generate the summary and transmit the summary to the user for display.  As the user changes the number of sentences desired, the amount of information increases or decreases.   Generating a summary based upon the users selection of desired number of sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).

As to claim 9 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 1.
In addition Bornstein teaches wherein the modifying of the initial summary comprises adding at least one reference point of the one or more reference points of the reference summary to the initial summary, wherein the generating of the final summary of the document is based on the adding (Fig. 5 (511), Fig. 2 and Fig. 3 and Col. 7 Lines 50-60 Bornstein discloses modifying the summary based upon the number of sentences that the user selects as needed for the summary).

As to claim 10 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 1.
In addition Bornstein teaches wherein the analyzing of the correctness of the initial summary comprises comparing the initial summary and the reference summary, wherein the method further comprises determining, using the processing device, a correctness of the initial summary based on the comparing of the initial summary and the reference summary, wherein the modifying of the initial summary is further based on the determining of the correctness (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses the desired number of sentences is used to generate the summary and transmit the summary to the user for display.  As the user changes the number of sentences desired, the amount of information increases or decreases.   Generating a summary based upon the users selection of desired number of sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).

As to claim 11 Bornstein teaches a system for facilitating summarization of a document, the system comprising: 
a communication device configured for (Col. 3 Lines 50 Bornstein discloses a device);
receiving the document from at least one user device (Col. 7 Lines 14-20 Bornstein discloses receiving a document to be summarized); 
and transmitting a final summary to the at least one user device  (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses the desired number of sentences is used to generate the summary and transmit the summary to the user for display.  As the user changes the number of sentences desired, the amount of information increases or decreases.   Generating a summary based upon the users selection of desired number of sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device). 
a processing device communicatively coupled with the communication device (Col. 3 Lines 50 Bornstein discloses a device);
 wherein the processing device is configured for: 
analyzing the document (Col. 7 Lines 15-16 Bornstein discloses determining the sentence breaks in the document);
Bornstein does not teach but Zelenkov teaches extracting, using the processing device, data from the document (Par. 0107 Zelenkov discloses extracting a sentence from a document); 
indexing, using the processing device, the document with respect to other documents (Par. 0110 Zelenkov discloses indexing the sentence within a text summary);
segmenting, using the processing device, the document into a plurality of meaningful units based on the analyzing of the document (Par. 0038 Zelenkov discloses parsing the document into one or more concepts);
determining, using the processing device, an importance of each meaningful unit of the plurality of meaningful units to render meaning to the document based on the analyzing of the plurality of meaningful units (Par. 0038 Zelenkov discloses generating a CIR value based upon the concepts. The CIR value is seen as the importance);
Bornstein teaches generating an initial summary of the document based on the analyzing of the document (Fig. 5 (511) and Col. 7 Lines 33-37 Bornstein discloses the creation of a document summary based upon the sentences of the document. The document summary is seen as the initial summary);
Bornstein in combination with Zelenkov does not teach but Gehrmann teaches Analyzing a correctness of the initial summary based on a ground truth metric document (Par. 0032, 0045-0048 and Par. 0089 Gehrmann discloses document tags are used to generate the summary. The summary accuracy can be improved/modified by using user models to add or remove document tags. The document is seen as the tags are seen truth metric document.  The accuracy is seen as the correctness);
Bornstein and Gehrmann are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document summary creation of Bornstein to include the phrase to phrase relationship of Gehrmann, to allow the most informative sentences to appear on the summary. The suggestion/motivation to combine is that it would be obvious to try in order to give have more accurate text segments (Par. 0002-0004 Gehrmann).
Bornstein teaches modifying the initial summary based on the analyzing of the initial summary (Fig. 5 (511), Fig. 2 and Fig. 3 and Col. 7 Lines 35-40 and 50-60 Bornstein discloses modifying the summary based upon “the  number of sentences that the user selects” and using the ranked ordered list to obtain the number of ranked sentences from the ranked ordered list (analyzing) to form an updated summary. The updated summary is seen as the modifying the initial summary);
and generating the final summary of the document based on the modifying (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses accessing an index to select the desired number of ranked sentences  to generate the summary and transmit the summary to the user for display.  As the user changes the desired number of ranked sentences, the amount of information increases or decreases.   Generating a summary based upon the users desired number of ranked sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).
Zelenkov teaches and a storage device communicatively coupled with the processing device wherein the storage device is an external connected database configured to store regulatory documents (Par. 0060 Zelenkov discloses a processing server to retrieve data through the communication network);
Bornstein teaches wherein the storage device is configured for retrieving the ground truth metric document associated with the document (Applicant Specification Pg. 32 Lines11-17 Applicant discloses ground truth metric document may be a document used as a reference against a generated summary. Col. 7 Lines Fig. 5 (505) Col. 7 Lines 37-40 Bornstein discloses accessing an index containing sentences from the associated document to create a ranked ordered list. The ranked ordered list ranks the sentences.  The ranked ordered list from the document is seen as the ground truth metric document.  The ranked ordered list associated with the document is seen as the ground truth metric document is associated with the document. The sentence rankings are used to determine which sentences appear in the document summary. The system uses the ranked ordered list to access the sentence rankings.  Using the ranked ordered list is seen as retrieving the ground truth metric document);
Bornstein does not teach but Zelenkov teaches wherein the ground truth metric document comprises a reference summary (Pg. 19 lines 5-9 of Applicant Specification Applicant discloses the reference summary may include one or more reference points describing one or more reference concepts and one or more reference relationships between the one or more reference concepts. Par. 0085 Zelenkov discloses parsing the document to create a set of concept phrases. The set of concept phrases associated with document are the ground truth metric document. Par. 0089 Zelenkov discloses the parsed phrases are associated with context-independent relation value. The context-independent relation values are the reference summaries);
wherein the reference summary comprises one or more reference points describing one or more reference concepts and one or more reference relationships between the one or more reference concepts (Par. 0089 Zelenkov discloses the parsed phrases are associated with context-independent relation (CIR) value. The context-independent relation values are the reference summaries. The CIR values represent a ratio of one word with a parsed phrase with another word of another parsed phrase. The CIR produces rankings between the concept phrases. The rankings is seen as the reference points.  Each phrase is a reference concept. The ratios is seen as relationships between one or more reference concepts);
Bornstein and Zelenkov are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document summary creation of Bornstein to include the phrase to phrase relationship of Zelenkov, to allow the most informative sentences to appear on the summary. The suggestion/motivation to combine is that it would be obvious to try in order to give higher weight to content terms and as a result present more relevant sentences (Par. 0009 Zelenkov).


As to claim 12 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 11.
In addition Zelenkov teaches wherein the processing device is further configured for: 
segmenting the document into a plurality of meaningful units based on the analyzing of the document (Par. 0038 Zelenkov discloses parsing the document into one or more concepts);
analyzing the plurality of meaningful units based on the segmenting (Par. 0038 Zelenkov discloses analyzing the phrases to generate a context-independent relation (CIR) value);
determining an importance of each meaningful unit of the plurality of meaningful units to render meaning to the document based on the analyzing of the plurality of meaningful units (Par. 0038 Zelenkov discloses generating a CIR value based upon the concepts. The CIR value is seen as the importance);
assigning a rank of a plurality of ranks to the each meaningful unit of the plurality of meaningful units based on the determining of the importance (Par. 0038 Zelenkov discloses generating a rank based upon the CIR value);
comparing the rank of the each meaningful unit with a predetermined rank (Par. 0038 Zelenkov discloses assigning a value based on higher ranked phrase.  The higher ranked phrase is seen as predetermined rank);
and identifying one or more meaningful units of the plurality of meaningful units based on the comparing, wherein the generating of the initial summary is further based on the identifying of the one or more meaningful units (Par. 0039 Zelenkov discloses generating the summary based upon the sentences that were determined based upon rank).

As to claim 13 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 12.
In addition Bornstein teaches wherein the communication device is further configured for: transmitting the plurality of meaningful units, the plurality of ranks associated with the plurality of meaningful units, and the document to one or more user devices associated with one or more users (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number);
and receiving first input data associated with at least one rank of the plurality of ranks from the one or more user devices (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number);
wherein the processing device is further configured for: analyzing the first input data; determining a plurality of modified ranks for the plurality of meaningful units based on the analyzing of the first input data (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system display a different number of sentences as part of the summary);
assigning the plurality of modified ranks to the plurality of meaningful units based on the determining of the plurality of modified ranks (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system displays a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases);
and comparing a modified rank of the each meaningful unit of the plurality of meaningful units with the predetermined rank based on the assigning of the plurality of modified ranks, wherein the identifying of the one or more meaningful units is further based on the comparing of the modified rank (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system displays a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases).

As to claim 14 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 11.
In addition Bornstein teaches wherein the processing device is further configured for: segmenting the document into a plurality of meaningful units based on the analyzing of the document (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number);
assigning a plurality of ranks to the plurality of meaningful units based on the receiving of input data (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system displays a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases);
comparing a rank of each meaningful unit of the plurality of meaningful units with a predetermined rank; and identifying one or more meaningful units of the plurality of meaningful units based on the comparing (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  The system displays a different number of sentences as part of the summary. Displaying a different number of sentences is seen as assigning modified ranks to the phrases).
wherein the communication device is further configured for: transmitting the plurality of meaningful units and the document to one or more user devices associated with one or more users; and receiving the input data from the one or more user devices, wherein the input data comprises the plurality of ranks for the plurality of meaningful units, wherein the generating of the initial summary is further based on the identifying of the one or more meaningful units (Col. 7 Lines 45-57 Bornstein discloses the user selecting a different number of sentences.  Selecting a different number of sentences is seen as ranking, since the system returns the highest ranks within the user specified number).

As to claim 17 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 11.
In addition Bornstein teaches wherein the processing device is further configured for: identifying at least one concept and at least one reference associated with the document based on the analyzing of the document (Par. 143 Zelenkov discloses a topic is associated with the document); 
analyzing the at least one concept and the at least one reference (Par. 0107 Zelenkov discloses analyzing the phrases based upon the pre-determined number of sentences having a higher ranking based upon the value);
and determining at least one relationship between the at least one concept and the at least one reference based on the analyzing of the at least one concept and the at least one reference (Par. 0089 Zelenkov discloses the phrases are associated with context-independent relation (CIR) value. The context-independent relation values are the reference summaries. The CIR values represent a ratio of one word with a phrase with another word of another phrase.  This ration is seen as relationship between one or more concepts);
wherein the generating of the initial summary is further based on the determining of the at least one relationship, wherein the generating of the initial summary comprises creating at least one natural language sentence based on the at least one relationship between the at least one concept and the at least one reference (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses the desired number of sentences is used to generate the summary and transmit the summary to the user for display.  As the user changes the number of sentences desired, the amount of information increases or decreases.   Generating a summary based upon the users selection of desired number of sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).

As to claim 8 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 1.
In addition Zelenkov teaches wherein the processing device is further configured for: identifying at least one concept and at least one reference associated with the document based on the analyzing of the document (Par. 143 Zelenkov discloses a topic is associated with the document); 
analyzing the at least one concept and the at least one reference (Par. 0107 Zelenkov discloses analyzing the phrases based upon the pre-determined number of sentences having a higher ranking based upon the value);
and determining at least one relationship between the at least one concept and the at least one reference based on the analyzing of the at least one concept and the at least one reference, wherein the generating of the initial summary is further based on the determining, wherein the generating of the initial summary comprises creating at least one fact based on the at least one relationship between the at least one concept and the at least one reference, wherein the at least one fact is expressed in at least one statistical representation (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses the desired number of sentences is used to generate the summary and transmit the summary to the user for display.  As the user changes the number of sentences desired, the amount of information increases or decreases.   Generating a summary based upon the users selection of desired number of sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).

As to claim 19 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 11.
In addition Bornstein teaches wherein the modifying of the initial summary comprises adding at least one reference point of the one or more reference points of the reference summary to the initial summary, wherein the generating of the final summary of the document is based on the adding (Fig. 5 (511), Fig. 2 and Fig. 3 and Col. 7 Lines 50-60 Bornstein discloses modifying the summary based upon the number of sentences that the user selects as needed for the summary).

As to claim 20 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 11.
In addition Bornstein teaches wherein the analyzing of the correctness of initial summary comprises comparing the initial summary and the reference summary, wherein the processing device is further configured for determining a correctness of the initial summary based on the comparing of the initial summary and the reference summary, wherein the modifying of the initial summary is further based on the determining of the correctness (Fig. 5 (513) and Col. 7 Lines 34-57 Bornstein discloses the desired number of sentences is used to generate the summary and transmit the summary to the user for display.  As the user changes the number of sentences desired, the amount of information increases or decreases.   Generating a summary based upon the users selection of desired number of sentences is seen as generating a final summary of document. Displaying the summary to the user is seen as transmitting, using the communication device, the final summary to the at least one user device).


7.	Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornstein et al. U.S. Patent No. 6,424,362 (herein as ‘Bornstein’) in combination with Zelenkov U.S. Patent Application Publication No. 2017/0228369 (herein as ‘Zelenkov’), and Gehrmann et al. U.S. Patent Application Publication No. 2021/0192126 (herein as ‘Gehrmann’) and further in view of Sadovsky U.S. Patent Application Publication No. 2018/0075139 (herein as ‘Sadovsky’).


As to claim 5 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 4.
Bornstein in combination with Zelenkov and Gehrmann does not teach but Sadovsky teaches further comprising: retrieving, using the storage device, a plurality of user identifiers associated with a plurality of users, wherein the plurality of users is associated with a plurality of hierarchical levels of a proficiency in at least one domain, wherein the document is associated with the at least one domain (Par. 0133 and Par. 0134 Sadovsky discloses users are associated with different degrees of proficiency in the subject matter of the documents, from beginner to advanced)
identifying, using the processing device, a plurality of lower level user identifiers of the plurality of user identifiers associated with a plurality of lower level users of the plurality of users, wherein the plurality of lower level users is associated with a lower hierarchical level of the plurality of hierarchical levels, wherein the one or more user devices comprises a plurality of lower level user devices, wherein the transmitting of the plurality of meaningful units and the document to the plurality of lower level user devices is based on the identifying of the plurality of lower level user identifiers, wherein the input data comprises a plurality of lower level input data, wherein the receiving of the plurality of lower level input data from the plurality of lower level user devices is based on the transmitting of the plurality of meaningful units and the document to the plurality of lower level user devices (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
analyzing, using the processing device, the plurality of lower level input data, wherein the plurality of lower level input data comprises a plurality of lower level ranks for the each meaningful unit of the plurality of meaningful units (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
determining, using the processing device, a lower level consistency of the plurality of lower level ranks for the each meaningful unit based on the analyzing of the plurality of lower level input data (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
and comparing, using the processing device, the lower level consistency with a predetermined range of the lower level consistency for the each meaningful unit of the plurality of meaningful units, wherein the assigning of the plurality of ranks to the plurality of meaningful units is further based on the comparing of the lower level consistency for the each meaningful unit of the plurality of meaningful units (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document. Therefore the system identifies the most useful fragments that are needed for the beginner user since the beginner cannot fill in the linkage).
Bornstein and Sadovsky are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document summary creation of Bornstein to include the user proficiency of Sadovsky, to provide helpful summaries. The suggestion/motivation to combine is that it would be obvious to try in order to provide a link for a user that cannot understand the concept or exclude text fragments from users that are able to comprehend with fewer text fragments (Par. 0135 Sadovsky).


As to claim 6 Bornstein in combination with Zelenkov, Gehrmann and Sadovsky teaches each and every limitation of claim 5.
Sadovsky teaches further comprising: identifying, using the processing device, a plurality of higher level user identifiers of the plurality of user identifiers associated with a plurality of higher level users of the plurality of users based on the determining of the lower level consistency, wherein a number of the plurality of higher level users is lower than a number of the plurality of lower level users,  wherein the plurality of higher level users is associated with a higher hierarchical level of the plurality of hierarchical levels, wherein the one or more user devices comprises a plurality of higher level user devices (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
wherein the transmitting of the plurality of meaningful units and the document to the plurality of higher level user devices is based on the identifying of the plurality of higher level user identifiers, wherein the input data comprises a plurality of higher level input data, wherein the receiving of the plurality of higher level input data from the plurality of higher level user devices is based on the transmitting of the plurality of meaningful units and the document to the plurality of higher level user devices; analyzing, using the processing device, the plurality of higher level input data, wherein the plurality of higher level input data comprises a plurality of higher level ranks for the each meaningful unit of the plurality of meaningful units (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document); 
determining, using the processing device, a higher level consistency of the plurality of higher level ranks for the each meaningful unit based on the analyzing of the plurality of higher level input data and the analyzing of the plurality of lower level input data; and comparing, using the processing device, the higher level consistency with a predetermined range of the higher level consistency for the each meaningful unit of the plurality of meaningful units, wherein the assigning of the plurality of ranks to the plurality of meaningful units is further based on the comparing of the higher level consistency for the each meaningful unit of the plurality of meaningful units  (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document. Therefore the system identifies the most useful fragments that are needed for the beginner user since the beginner cannot fill in the linkage).


As to claim 15 Bornstein in combination with Zelenkov and Gehrmann teaches each and every limitation of claim 14.
Bornstein in combination with Zelenkov, Gehrmann does not teach but Sadovsky teaches wherein the storage device is further configured for retrieving a plurality of user identifiers associated with a plurality of users, wherein the plurality of users is associated with a plurality of hierarchical levels of a proficiency in at least one domain, wherein the document is associated with the at least one domain (Par. 0133 and Par. 0134 Sadovsky discloses users are associated with different degrees of proficiency in the subject matter of the documents, from beginner to advanced);
wherein the processing device is further configured for: identifying a plurality of lower level user identifiers of the plurality of user identifiers associated with a plurality of lower level users of the plurality of users, wherein the plurality of lower level users is associated with a lower hierarchical level of the plurality of hierarchical levels, wherein the one or more user devices comprises a plurality of lower level user devices, wherein the transmitting of the plurality of meaningful units and the document to the plurality of lower level user devices is based on the identifying of the plurality of lower level user identifiers, wherein the input data comprises a plurality of lower level input data, wherein the receiving of the plurality of lower level input data from the plurality of lower level user devices is based on the transmitting of the plurality of meaningful units and the document to the plurality of lower level user devices (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
analyzing the plurality of lower level input data, wherein the plurality of lower level input data comprises a plurality of lower level ranks for the each meaningful unit of the plurality of meaningful units (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
determining a lower level consistency of the plurality of lower level ranks for the each meaningful unit based on the analyzing of the plurality of lower level input data (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
and comparing the lower level consistency with a predetermined range of the lower level consistency for the each meaningful unit of the plurality of meaningful units, wherein the assigning of the plurality of ranks to the plurality of meaningful units is further based on the comparing of the lower level consistency for the each meaningful unit of the plurality of meaningful units (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document. Therefore the system identifies the most useful fragments that are needed for the beginner user since the beginner cannot fill in the linkage).
Bornstein and Sadovsky are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document summary creation of Bornstein to include the user proficiency of Sadovsky, to provide helpful summaries. The suggestion/motivation to combine is that it would be obvious to try in order to provide a link for a user that cannot understand the concept or exclude text fragments from users that are able to comprehend with fewer text fragments (Par. 0135 Sadovsky).


As to claim 16 Bornstein in combination with Zelenkov, and Sadovsky teaches each and every limitation of claim 15.
Sadovsky teaches wherein the processing device is further configured for: identifying a plurality of higher level user identifiers of the plurality of user identifiers associated with a plurality of higher level users of the plurality of users based on the determining of the lower level consistency, wherein a number of the plurality of higher level users is lower than a number of the plurality of lower level users, wherein the plurality of higher level users is associated with a higher hierarchical level of the plurality of hierarchical levels, wherein the one or more user devices comprises a plurality of higher level user devices (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document);
wherein the transmitting of the plurality of meaningful units and the document to the plurality of higher level user devices is based on the identifying of the plurality of higher level user identifiers, wherein the input data comprises a plurality of higher level input data, wherein the receiving of the plurality of higher level input data from the plurality of higher level user devices is based on the transmitting of the plurality of meaningful units and the document to the plurality of higher level user devices; analyzing the plurality of higher level input data, wherein the plurality of higher level input data comprises a plurality of higher level ranks for the each meaningful unit of the plurality of meaningful units (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document); 
determining a higher level consistency of the plurality of higher level ranks for the each meaningful unit based on the analyzing of the plurality of higher level input data and the analyzing of the plurality of lower level input data; and comparing the higher level consistency with a predetermined range of the higher level consistency for the each meaningful unit of the plurality of meaningful units, wherein the assigning of the plurality of ranks to the plurality of meaningful units is further based on the comparing of the higher level consistency for the each meaningful unit of the plurality of meaningful units (Par. 0135 Sadovsky discloses presenting different amounts of information in the summary based upon the user’s proficiency. For example a more advanced user can be able to link fewer text fragments together.  A lower proficient user will require more text segments in order to comprehend the summary of the document. Therefore the system identifies the most useful fragments that are needed for the beginner user since the beginner cannot fill in the linkage).


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 11, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                            
/AMRESH SINGH/Primary Examiner, Art Unit 2159